Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
1.	This Application No. 16/000,624 is a Continuation of Application No. 14/704,256 now U.S. Patent No. 9,990,624 granted on 6/5/2018.  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 3/26/21 after the final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  This RCE is the first RCE filed for the case, and this action is the first action of the first RCE.

Status of Claims
3.	The Applicant’s amended Claims and Arguments/Remarks filed on 3/26/21 have been fully considered. Claims 2-21 are pending and examined below.  Claim 1 is cancelled.  Claims 2, 9, 16, and 19 are Currently Amended.

Response to Arguments
4.	The Double Patenting Rejection set forth in the prior Office Action is held in abeyance at the request of the Applicant.  Per the Applicant's Remarks, "Applicant respectfully requests the 

5.	The Claim Rejections under 35 U.S.C. 112(a) are maintained.  The Applicant has amended the Claims but has not resolved the 112(a) issues as described in the Detailed Action below.

DETAILED ACTION

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 6 respectively of U.S. Patent No. 9,990,624 (hereafter, '624). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than, but substantially similar to, the claims of '624.  The instant application and '624 both claim making a payment to a second .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention..

7.	Claims 2-21 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	
a) 	Claims 2, 9, and 16 recite "determining that only a user of the second client device is at a location associated with the set of location-based criteria".  The PG Pub Specification in Par [0020] states, "The user may input the address of the house in a request to send compensation data. Further, the user may specify a time to send the compensation data to the homeowner. For example, the compensation data may be sent the next morning when the location of the homeowner's smartphone substantially matches the address of the house. Further, the user may specify other conditions to send the compensation data. For example, the user may specify that the compensation data is to be sent when only one person (e.g., the homeowner) is located at the home so as to ensure that the homeowner receives the payment, as opposed to some other individual that may be carrying a smartphone near the house".  The Specification does not 

Dependent claims 3-8, 10-15, and 17-21 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



8.	Claims 2-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claims 2, 9, and 16 recite "determining that only a user of the second client device is at a location associated with the set of location-based criteria".  The PG Pub Specification in Par [0020] states, "The user may input the address of the house in a request to send compensation data. Further, the user may specify a time to send the compensation data to the homeowner. For example, the compensation data may be sent the next morning when the location of the homeowner's smartphone substantially matches the address of the house. Further, the user may specify other conditions to send the compensation data. For example, the user may specify that the compensation data is to be sent when only one person (e.g., the homeowner) is located at the home so as to ensure that the homeowner receives the payment, as opposed to some other individual that may be carrying a smartphone near the house".  The Claim is indefinite particular location associated with the set of location-based criteria;".  However, this amendment does not overcome the rejection under 35 U.S.C. 112(a) in the prior section.  That is, the Specification does not disclose exactly how the determination is made that "that only a user of the second client device is at a location associated with the set of location-based criteria", or "only the second client device is at a particular location associated with the set of location-based criteria".

Dependent claims 3-8, 10-15, and 17-21 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 2, 3, 5, 9, 10, 12, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,460,305 by inventor Haila Fine filed on October 6, 2014 (hereafter, Fine), in view of,

U.S. Patent Application Publication No. 2016/0131492 by inventor Michael Sheha, et al, effectively filed on October 20, 2013 (hereafter, Sheha):

a)	Regarding Claim 2, Fine teaches:

	A system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: (Fine, [Col 3, Ln 27-48])

receiving, from a first client device associated with a first user account, a request to transmit a monetary amount from the first user account via a payment service provider, wherein the request includes a set of location-based criteria and a set of time-based criteria without specifying a recipient account (Fine, [Col 10, Ln 32-53]);

receiving, from a location-based system residing on a second client device, location information associated with the second client device over a period of time (Fine, [Col 10, Ln 32-53]);

determining, based on the received location information, that the second client device has satisfied the set of location-based criteria and the set of time-based criteria (Fine, [Col 10, Ln 32-53]);

in response to determining that the second client device has satisfied the set of location-based criteria and the set of time-based criteria, identifying a second user account associated with the second client device as the recipient account for the request (Fine, [Col 4, Ln 22-24]);

disbursing the monetary amount to the second user account (Fine, [Col 10, Ln 32-53]).
	
b)	Regarding Claim 2, Fine does not specifically teach:  determining that only a user of the second client device is at a location associated with the set of location-based criteria.  

	However, Sheha discloses in Par [0097], "In another embodiment, a user wishing to calculate which mobile device is closest to a particular single location, or single mobile device, when using real-time location updates from each of the mobile devices can significantly improving the sorting calculation and decision process when compared to Line-Of-Sight (LOS) distance 

	At the time the application was filed, it would have been obvious to person of ordinary skill in the art to combine making a payment using location-based criteria payment as disclosed in Fine with determining there is a single mobile device closest to a particular location as disclosed in Sheha with the motivation of "monitoring, planning, and analysis of mobile devices' positional information" (Sheha, Par [0010]).

c)	Regarding Claim 5, Fine teaches:   The system of claim 2, wherein the set of location-based criteria comprises a signal strength criterion associated with a wireless network device (Fine, [Col 6, Ln 4-33]).  The Examiner interprets "instead of GPS, position triangulation based on cell phone towers may be used" as disclosed in Fine embodies "a signal strength criterion" as claimed and known to persons having ordinary skill in the art.

d)	Regarding Claim 12, Fine teaches:   The method of claim 9, wherein the set of location-based criteria comprises sensor data corresponding corresponds to a location (Fine, [Col 6, Ln 34-44]).

e)	Regarding Claim 14, Fine teaches:   The method of claim 9, wherein the set of location-based criteria comprises sensor data corresponding to a movable object (Fine, [Col 5, Ln 41-55], [Col 6, Ln 34-44). The Examiner interprets both i) The position determination logic 126 provides 

f)	Claims 9 and 16 disclose substantially the same subject matter as Claim 2 and are rejected using the same art and rationale as previously set forth.

g)	Claim 10 discloses substantially the same subject matter as Claim 3 and is rejected using the same art and rationale as previously set forth.

h)	Claim 18 discloses substantially the same subject matter as Claim 14 and is rejected using the same art and rationale as previously set forth.

i)	Claim 20 discloses substantially the same subject matter as Claim 5 and is rejected using the same art and rationale as previously set forth.

10.	Claims 4, 6, 7, 8, 11, 13 15, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fine in view of Yeager in view of U.S. Patent No. 9,824,376 by inventor Matthew W. Amacker filed on August 3, 2011 (hereafter, Amacker):

a)	Regarding Claim 4, Fine teaches sending a notification regarding a funds transfer to a recipient as discussed for Claim 3 above. Fine does not specifically teach: The system of claim 3, wherein the notification comprises an indication of the monetary amount to be disbursed to the second user account.

	However, Amacker discloses in [Col 8, Ln 39-55], "As discussed, a notification can be provided in various ways and at various times, to convey varying levels of information. For example, a notification might be provided to a recipient as soon as a new authorization is available, where the notification might include an identity of the sender, an amount of available funds, one or more locations where the funds may be spent, and other such information. In other embodiments, a notification might be sent indicating that the recipient has a new authorization at a certain location, but the identity or the sender and/or amount might not be provided until the recipient arrives at that location …"

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine sending a payment notification to a recipient device as disclosed in Fine with the notice including a monetary amount as disclosed in Amacker as a combination of prior art elements according to known methods to yield predictable results.

 b)	Regarding Claim 6, Fine teaches location-based criteria in at least [Col 7, Ln 3-13], "Referring to FIG. 2, a schematic diagram of a selected geographic location with sub-areas is shown according to an example embodiment.  In some embodiments, the mobile device 110 of the account holder may display selected geographic location 210 using display device 114.  In some embodiments, details (i.e., the layout) of the geographic location 210, may be entered into the geolocation payment system 150 by an account holder.  In some embodiments, sub-areas of the geographic location may be displayed based on the location and range of proximity beacons The system of claim 2, wherein the set of location-based criteria comprises a circular area with a corresponding radius encompassing a geographical location.

	However, Amacker discloses in [Col 6, Ln 25-46], "As mentioned, such a map-based approach can enable a sender to provide funds or credit to a recipient that can be tied to a specific store, address, region, or other such location or area … If the authorization is for an arts and crafts festival in a town center, the authorization might be for a distance from a given center point, within a boundary of the town, or using any other appropriate location designation". The Examiner interprets "distance from a given center point" as disclosed in Amacker embodies "a circular area with a corresponding radius" as claimed.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine defining a location-based criteria to receive payment as disclosed in Fine with the criteria being a distance from a given center point (i.e., a circular area with a corresponding radius) as disclosed in Amacker as a combination of prior art elements according to known methods to yield predictable results.

 c)	Regarding Claim 7, Fine teaches: The system of claim 6, wherein the operations further comprise determining the geographical location based on a merchant location (Fine, [Col 3, Ln 59 to Col 4, Ln 5]).

d)	Regarding Claim 8, Fine teaches defining a merchant location for receiving payment as discussed for Claim 7 above.  Fine does not teach:  The system of claim 2, wherein the operations further comprise limiting a use of the disbursed monetary amount by the second user account at a merchant.

	However, Amacker discloses in [Col 2, Ln 15-28], "In at least some embodiments, a person wanting to transfer funds to an intended recipient is able to access a map-based interface enabling that person to select one or more locations on the map. The location may correspond to, for example, an address, a building, a set perimeter, a type of business, and the like. The person can specify an amount to be transferred to an account associated with a particular recipient, for example, and indicate that the funds are only to be used at the selected location(s). In some embodiments other limitations can be specified as well, such as chains or types of stores, stores within a certain geographical area, stores selling certain types of goods, etc. In some embodiments, the person also can specify other attributes, such as types of items that cannot be purchased using the funds". 

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine sending funds to a merchant location as disclosed in Fine with limiting a use of the disbursed monetary amount by the second user account at the merchant as disclosed in Amacker with the motivation that, "	such an approach enables a gift card-like approach to be utilized for transactions at locations that might not otherwise support gift cards, but are able to accept funds via the recipient's electronic device" (Amacker, [Col 2, Ln 29-32]).

e)	Claims 11 and 17 disclose substantially the same subject matter as Claim 4 and are rejected using the same art and rationale as previously set forth.



g)	Claims 15 and 21 disclose substantially the same subject matter as Claim 8 and are rejected using the same art and rationale as previously set forth.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Fri from 7:00 a.m. to 11 a.m., Central Standard Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/
Supervisory Patent Examiner, Art Unit 3691